ORDER

This matter came before the Court on the joint Petition of the Attorney Grievance Commission of Maryland and Respon*444dent, Claude W. Roxborough, to place Respondent on Sixty (60) days Suspension.
The Court, having considered the Petition, it is this 11th day of September, 1996
ORDERED that Respondent, Claude W. Roxborough, be and he is hereby suspended for a period of sixty (60) days from the practice of law in the State of Maryland effective September 11, 1996, and it is further,
ORDERED, that Respondent, Claude W. Roxborough shall promptly notify each of his clients that he has been suspended from the practice of law, that he is, as a result, not permitted to practice law during his suspension, and that they should promptly seek counsel of their choice to take over their cases if need be. Respondent shall also make the client files available and give notice in his letter to each client as to how and where they can obtain their files.
It is further ORDERED, that the Clerk of this Court shall certify the suspension of the Respondent to the Clerks of all Courts in this State and to the Trustees of the Clients’ Security Trust Fund.